DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed November 10, 2021. Claims 1 – 18 are currently pending and considered below.

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. Applicant argues beginning on page 7 of the Remarks in regards to the independent claims, “As reflected by the specification at [0047], in the claimed invention a control device may authorize at least one third party device to act as a control device. As further disclosed in [0049] and [0050], this authorization may be communicated in the form of an instruction indicating to the loudspeaker a port via which the third party device will communicate. Said third party device may subsequently control the loudspeaker simply by multicasting a packet to the indicated port. A benefit of this arrangement are the simplicity of adding third party devices to the network, as laid out in [0062] and [0063],” and “Beckhardt appears to be silent on how such devices are added to the network or authorized to control loudspeakers. Further, there does not appear to be any mention or motivation within Beckhardt of how to allow such devices to be easily authorized by using a multicast message,” on page 8 of the Remarks. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “authorization”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, it is noted that the limitation on which Applicant relies further states “may” .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 7, 10, and 12 – 17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Beckhardt et al. (US 2014/0098713 A1), hereinafter Beckhardt.

Claim 1: Beckhardt discloses a controllable loudspeaker (see at least, “Referring now to FIG. 4, there is shown an example block diagram of a zone player 400 in accordance with an embodiment. Zone player 400 includes a network interface 402, a processor 408, a memory 410, an audio processing component 412, one or more modules 414, an audio amplifier 416, and a speaker unit 418 coupled to the audio amplifier 416. FIG. 2A shows an example illustration of such a zone player. Other types of zone players may not include the speaker unit 418 (e.g., such as shown in FIG. 2B) or the audio amplifier 416 (e.g., Beckhardt [0056], FIG. 4), the loudspeaker comprising a speaker element (see at least, “a speaker unit 418,” Beckhardt [0056], FIG. 4) and a digital signal processor comprising at least one processing core (see at least, “a processor 408,” Beckhardt [0056], FIG. 4) and at least one memory (see at least, “memory 410,” Beckhardt [0056], FIG. 4) including computer program code, the at least one memory and the computer program code being configured to (see at least, “In some embodiments, the processor 408 is a clockdriven electronic device that is configured to process input data according to instructions stored in memory 410. The memory 410 is data storage that can be loaded with one or more software module(s) 414, which can be executed by the processor 408 to achieve certain tasks. In the illustrated embodiment, the memory 410 is a tangible machine-readable medium storing instructions that can be executed by the processor 408. In some embodiments, a task might be for the zone player 400 to retrieve audio data from another zone player or a device on a network (e.g., using a uniform resource locator (URL) or some other identifier). In some embodiments, a task may be for the zone player 400 to send audio data to another zone player or device on a network. In some embodiments, a task may be for the zone player 400 to synchronize playback of audio with one or more additional zone players. In some embodiments, a task may be to pair the zone player 400 with one or more zone players to create a multichannel audio environment. Additional or alternative tasks can be achieved via the one or more software module(s) 414 and the processor 408,” Beckhardt [0059]):
	- receive a multicasted control signal (see at least, “In certain examples, to convey data over a playback network, multicast and unicast routing can be supported. Rather than a unicast message from one node to another node, a multicast message from one node to a plurality of nodes can be transmitted via direct routing if certain conditions are satisfied ( e.g., allowable data type ( e.g., audio Beckhardt [0126], “As disclosed above, each node (e.g., zone player or other media playback device) maintains one-hop wireless neighbor information in a neighbor table for unicast direct routing support. In certain examples, to support multicast direct routing, as well as unicast direct routing, each node also maintains information regarding whether any of its neighbors has a wired port in a forwarding state. In certain examples, a node may maintain n-hop "neighbor" information to facilitate direct routing if allowed (e.g., if a number of hops n to a target node via "direct" routing is less than a number of hops to the node via STP or other indirect routing protocol),” Beckhardt [0129]), comprising instructions to allow a third party device to control the loudspeaker (see at least, “FIG. 7 shows a system including a plurality of networks including a cloud-based network and at least one local playback network. A local playback network includes a plurality of playback devices or players, though it is understood that the playback network may contain only one playback device. In certain embodiments, each player has an ability to retrieve its content for playback. Control and content retrieval can be distributed or centralized, for example. Input can include streaming content provider input, third party application input, mobile device input, user input, and/or other playback network input into the cloud for local distribution and playback,” Beckhardt [0079], “As illustrated by the example system 700 of FIG. 7, a plurality of content providers 720-750 can be connected to one or more local playback networks 760-770 via a cloud and/ or other network 710. Using the cloud 710, a multimedia playback system 720 (e.g., Sonos™), a mobile device 730, a third party application 740, a content provider 750 and so on can provide multimedia content (requested or otherwise) to local playback networks 760, 770. Within each local playback network 760, 770, a controller 762, 772 and a playback device 764, 774 can be used to playback audio Beckhardt [0080]), wherein the instructions may comprise port details for an incoming control signal from said third party device (see at least, “In certain examples, to facilitate multicast direct routing, each node advertises if it has a wired port in a forwarding state. For example, a node (e.g., a node 902-908) advertises that it has a wired port in a forwarding state using an independent message, through an IEEE 802.11 Information Element (IE) in existing discovery probes, and so on. Frames are sent as a broadcast to all active node wireless interface(s). For example, even if a wireless interface for a node is blocked according to a spanning tree protocol, the wireless interface can be reached by the advertising frame,” Beckhardt [0130], “The node checks the neighbor table to determine if at most "P" of the neighbor nodes have their wired port in a forwarding state (e.g., the port is receiving and sending data in normal operation) (block 1460). In certain examples, P is set to one (1). Nodes announce the state of their wired ports through management frames, for example,” Beckhardt [0165], and [0089] – [0091]), and 
- alter the behavior of the loudspeaker in response to the said control signal, wherein the altering of the behavior comprises applying settings stored in the memory of the digital signal processor of the loudspeaker (see at least, “As illustrated by the example system 700 of FIG. 7, a plurality of content providers 720-750 can be connected to one or more local playback networks 760-770 via a cloud and/ or other network 710. Using the cloud 710, a multimedia playback system 720 (e.g., Sonos™), a mobile device 730, a third party application 740, a content provider 750 and so on can provide multimedia content (requested or otherwise) to local playback networks 760, 770. Within each local playback network 760, 770, a controller 762, 772 and a playback device 764, 774 can be used to playback audio content,” Beckhardt [0080] “In some embodiments, the processor 408 is a clockdriven electronic device that is configured to process input data according to instructions stored in memory 410. The memory 410 is data storage that can be loaded with one or more software module(s) 414, which can be executed by the processor 408 to achieve certain tasks. In the illustrated embodiment, the Beckhardt [0059], “if such a zone player stores configuration data (e.g., such as a state variable). Further, a controller can be integrated into a zone player,” Beckhardt [0065], “In some embodiments, if more than one controller is used in system 100, then each controller may be coordinated to display common content, and may all be dynamically updated to indicate changes made from a single controller. Coordination can occur, for instance, by a controller periodically requesting a state variable directly or indirectly from one or more zone players; the state variable may provide information about system 100, such as current zone group configuration, what is playing in one or more zones, volume levels, and other items of interest. The state variable may be passed around on data network 128 between zone players (and controllers, if so desired) as needed or as often as programmed,” Beckhardt [0042]).

Claim 2: Beckhardt discloses the loudspeaker according to claim 1, wherein the multicasted control signal comprises instructions to assign one or more loudspeakers into one or more logical zones and wherein the multicasted control signal comprises zone-specific control signals changing the behavior of each loudspeaker in a given logical zone (see at least, “Controller 500 is provided with a screen 502 and an input interface 514 that allows a user to interact with the controller 500, for example, to navigate a Beckhardt [0065]).

Claim 4: Beckhardt discloses the loudspeaker according to claim 1, wherein the loudspeaker is configured to receive a multicasted control signal from at least one third party device or second control apparatus (see at least, “FIG. 7 shows a system including a plurality of networks including a cloud-based network and at least one local playback network. A local playback network includes a plurality of playback devices or players, though it is understood that the playback network may contain only one playback device. In certain embodiments, each player has an ability to retrieve its content for playback. Control and content retrieval can be distributed or centralized, for example. Input can include streaming content provider input, third party application input, mobile device input, user input, and/or other playback network input into the cloud for local distribution and playback,” [0079], “As illustrated by the Beckhardt [0065]).

Claim 5: Beckhardt discloses the loudspeaker according to claim 1, wherein the loudspeaker is configured to respond to the control signal by sending a security challenge to the control apparatus, and to receive a security response from the control apparatus, wherein the loudspeaker is configured to evaluate the response and, if the response is correct, alter its behavior in accordance with the control signal (see at least, “In certain embodiments, a household identifier (HHID) is a short string or an identifier that is computer generated to help ensure that it is unique. Accordingly, the network 610 can be characterized by a unique HHID and a unique set of configuration variables or parameters, such as channels (e.g., respective frequency bands), SSID (a sequence of alphanumeric characters as a name of a wireless network), and WEP keys (wired equivalent privacy or other security keys). In certain embodiments, SSID is set to be the same as HHID,” Beckhardt [0074], “In certain embodiments, each HOUSEHOLD includes two types of network nodes: a control point (CP) and a zone player (ZP). The control point controls an overall network setup process and sequencing, including an automatic generation of required network parameters (e.g., WEP keys),” Beckhardt [0075]).

Claim 6: Beckhardt discloses the loudspeaker according to claim 1, wherein subsequent to the reception of the multicasted control signal by the loudspeaker, the loudspeaker is configured to continue operation without further control signals (see at least, “During its course of operation, a node can be GC of more than one zone group. In certain examples, for all zones in which a node (e.g., a zone player or other media playback device) serves as a GC, that node uses the same address as its multicast group address for each group,” Beckhardt [0134]).

Claim 7: Beckhardt discloses the loudspeaker according to claim 1, wherein the multicasted control signal is comprised in an user datagram protocol, UDP, packet (see at least, “In certain examples, traffic streamed from the Internet or network attached storage to the GC is delivered using a transmission control protocol (TCP). The GC then timestamps the frame (e.g., for synchronized play) and sends the frame to other GM(s). Traffic from the GC to GMs is delivered using a network protocol such as a user datagram protocol (UDP), etc.,” Beckhardt [0135]).

Claim 10: Beckhardt discloses the loudspeaker according to claim 1, wherein the settings stored in the memory of the digital signal processor of the loudspeaker comprise at least one of the following: input mode, mix mode, audio over internet protocol settings, room correction filter, delay, frequency range volume setting, a lowpass filter, a high pass filter, a notch shelving filter, a wide bandwidth roll-off using one or more shelving filters, a first-order filter function, a second-order filter function (see at least, “In some embodiments, an application module 512 is configured to control the audio sounds (e.g., volume) of the zone players in a zone group. In operation, when the microcontroller 506 executes one or more of the application modules 512, the screen driver 504 generates control signals to drive the screen 502 to display an application specific user interface accordingly,” Beckhardt [0064], “In some embodiments, if more than one controller is used in system 100, then each controller may be coordinated to display Beckhardt [0042]).

Claim 12: Beckhardt discloses the loudspeaker according to claim 1, wherein the loudspeaker is configured to request settings stored in the memory of the digital signal processor of at least one second loudspeaker, and upon receiving said settings, alter its behavior in response to receiving said settings, wherein the altering of the behavior comprises applying said settings (see at least, “In some embodiments, if more than one controller is used in system 100, then each controller may be coordinated to display common content, and may all be dynamically updated to indicate changes made from a single controller. Coordination can occur, for instance, by a controller periodically requesting a state variable directly or indirectly from one or more zone players; the state variable may provide information about system 100, such as current zone group configuration, what is playing in one or more zones, volume levels, and other items of interest. The state variable may be passed around on data network 128 between zone players (and controllers, if so desired) as needed or as often as programmed,” Beckhardt [0042]).

Claim 13 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons.

Claims 14 – 17 are substantially similar in scope to claims 1, 4, 2, and 1, respectfully, and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt in view of Wilker et al. (US 2015/0237424 A1), hereinafter Wilker.

Claim 3: Beckhardt discloses the loudspeaker according to claim 1, wherein the instructions may further comprise a permission level with respect to the third party device (see at least, “Devices of a network that are restricted by a governing protocol, like STP, from transmitting data directly with certain other devices of the network are referred to herein as "blocked." That is, when the network protocol prohibits the first device of the network from directly routing data to the second device, the direct routing (or direct link) between the first and second devices is said to be blocked by the governing network protocol,” Beckhardt [0022], “If the monitored characteristic(s) indicate a weakness of the connection, the direct routing between the otherwise blocked devices is disabled. As a result, the first device communicates with the second device in accordance with the governing protocol's "blocked" designation until the monitored characteristic(s) indicate that the connection between the first and second devices has returned to a healthy, reliable state,” Beckhardt [0026]) but does not disclose Meier discloses a similar method “for enabling third party service access to the
hearing device services,” Meier Abstract, “Examples of hearing instrument services which may be accessible by third party application programs include: streaming of audio signals captured by a microphone arrangement of the hearing instrument to the application program (thereby providing access to the hearing instrument microphones); providing access to data indicative of the status of the hearing instrument and/or data logged during use of the hearing instrument, such as battery level, user control events (push button has been pressed or toggle switch has been pressed), classifier status (i.e. result of an auditory scene analysis), etc.; providing access to adjustment of operation parameters of the hearing device, such as volume control and/or hearing program selection; processing of audio signals supplied from the application program to the hearing instrument, such as processing by noise reduction, beamforming, speech enhancement and/or feedback cancelling; and stimulation of the user's hearing by
sound signals, via the hearing instrument loudspeaker, according to input from the application program, such as speech messages and/or alert signals (such as beep signals),” Meier [0054]. Meier further discloses wherein the permission level defines which loudspeaker functions the third party device is allowed to control (see at least, “Accordingly, the invention relates to a method of allowing controlled third party access to hearing instrument functions or data in order to enable third party application programs running on a cloud server or on a personal communication device, such as a smartphone (or even as an instance or service on the hearing instrument), of the hearing instrument user to utilize hearing instrument functions/data for providing third party services to the hearing instrument,” Meier [0037], “Control of the third party access to the hearing instrument services may include the following measures:,” Meier [0038], “The manufacturer defines a plurality of hearing instrument services which may be used by a third party and assigns to each hearing instrument service a certain one out of a plurality of hierarchically structured service access information levels (this means that a certain Meier [0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the accessible or “blocked” permission levels of Beckhardt with the “plurality of hierarchically structured service access information levels” as taught by Meier thereby allowing for “required permission levels to request hearing instrument services,” Meier [0056], of the loudspeaker in the music service of Beckhardt with advantage of “allowing controlled third party access,” Meier [0037] “in a relatively convenient, safe and controlled manner which guarantees compliance with privacy and security regulations,” Meier [0014].

Claim 18 is substantially similar in scope to claim 3 and therefore is rejected for the same reasons.

Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt in view of Wilker et al. (US 2015/0237424 A1), hereinafter Wilker.

Claim 8: Beckhardt discloses the loudspeaker according to claim 1, but does not disclose wherein the loudspeaker is powered by power over ethernet, POE. However, Wilker discloses a similar speaker system and further discloses the use of “Power over Ethernet,” [0017]. It would have been obvious to Beckhardt by power over Ethernet as disclosed by Wilker thereby allowing for the advantage of versatile placement in a room by eliminating the need for a nearby power outlet. 

Claim 9: Beckhardt discloses the loudspeaker according to claim 1, wherein the memory of the digital signal processor is configured to store the settings of the loudspeaker (see at least, “if such a zone player stores configuration data (e.g., such as a state variable). Further, a controller can be integrated into a zone player,” Beckhardt [0065], but does not disclose the settings comprising factory calibrated settings. However, Wilker discloses a similar speaker system and further discloses storing factory calibrated settings (see at least, “download of factory specifications and calibration data, for example,” Wilker [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storing of factoring calibration settings as disclosed Wilker in the speaker of Beckhardt. One of ordinary skill in the art before the effective filing date being motivated to make the combination since the enhancement allows for the system to “optimize the configuration of all modules,” Wilker [0106]. 

Claim 11: Beckhardt discloses the loudspeaker according to claim 1, wherein the control signal may comprise requesting information (see at least, “if such a zone player stores configuration data (e.g., such as a state variable). Further, a controller can be integrated into a zone player,” Beckhardt [0065], “requesting a state variable,” Beckhardt [0042], but does not disclose wherein the information is a request for diagnostic information. However, Wilker discloses a similar speaker system and further discloses the need for diagnostic information for “the controller, in addition to identifying and authenticating individual systems and components, allows users to… self-diagnose parts and panels, identify which parts are not working properly…,” Wilker [0019]. It would have been obvious to one of Wilker in the invention of Beckhardt thereby allowing for the advantage of the ability for the user of Beckhardt to self-diagnose the system to ensure the it is working properly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652